Case 3:19-mj-OO748-SCC Document 3 Filed 04/11/19 Page 1 of 2

AO 93 (Rcv. 12109) Search and Seizure Wanant

UNITED STATES DISTRICT COURT

for the
District of Puerto Rico

ln the Matter of the Search of`

(Brieji'y describe the property to be searched

or i"a'em‘i]j,l the person by name and address) Ca_;e No_ / q '* ol-p(? ( § CC)

One USPS Priority Mai| Express Parce| bearing tracking
# EE185307675US affixed to the parcel

'~_/\_I\_/\_/\_/\/

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Ari application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Puerto Ricg

 

(ident;')j) the person or describe the property m be searched and give its iocariorr)!

One USPS Priority Nlai| Express Parcel bearing tracking # EE185307675US affixed to the parcel

The person or property to be searched, described above, is believed to conceal ndemi'jj) the person or describe the
property to be seized)f
Control|ed substances materials and documents reflecting the distribution of controlled substances through the U.S.
lVlai|s, including money andi'or monetary instruments consisting of payment and/or proceeds relative to the distribution
of controlled substances
l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property.

 

YOU ARE COMMANDED to execute this warrant on or before ( j\_{ ' t ,V » M}{ 67
(nor\r‘o exceed H days)
ii in the daytime 6:00 a.m. to 10 p.m. ij at any time in the day or night as l find reasonable cause has been

established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

(nam'e)

ij l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
SBB.I'Ch€d 01' S€iZ€d. (cfieck the appropriate box) g fOr dayS (nor to exceed 30).

§§ CI until, the factsjusti

g, the later spec` c da of M
Date and time issued: 0 \-/i l@' wl C`] '7]'- §D / /L/i__-e @(/1/(/¢:;
\../ \._./

c ( Judge 's signature
k1 tilUZ

City and state: ES§n;\zudhc,quiel!to`l£ lco

 
 

Nlagistrate Judge Sylvia Carreno-Col|
Pri`nted name aria' title

Case 3:19-mj-OO748-SCC Document 3 Filed 04/11/19 Page 2 of 2

AO 93 (Rev. l2/U9) Searci! and Sei:ure Warrant (Page 2)

 

 

 

 

 

Return
Case No..l Date and time warrant executed.' Copy of warrant ana’ inventory left with.'
]c\ ,_~]~{g (_S-CC_) Otl /H/loi q l l-._gor,,_ u.s.P.l.s.san Juan Fieid once
Inventor'y made in the presence of.' l }~'\ cfc 7 }"\ ¢\M¢'\ }“\e,~\ci.gz c

 

R¢`e,\~Av--€) jt Nrw»o G~,..~z,»~\~¢=»-\ U.§I°-TS C)wo\'rf~¢i~»/,,. *T |-O

Inventory oft/te pr operty taken and name of any person(s) seized:

§ }B/OOO,OO O, §* C,»Vfr~emc;}/

»i

 

 

Certification

 

1 declare under penalty af perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

~i\ ,i amaral

U Executing officer s signature
Juan Baez Rosario /U.S. Posta| inspection Service (TFO)

Printed name and title

 

 

 

